Title: To Thomas Jefferson from John Keehmle, 1 June 1806
From: Keehmle, John
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Philada. June 1st. 1806.
                        
                        A few days ago, I recieved a smal bag of Jerusalem, (or as some call it) Egyptian wheat, from Mr. Humphreys
                            of Dublin; the letter accompaning it, was left by the Gentleman who brought it; I am therefore in want of that
                            information, which I requested Mr. Humphreys to favour me with, as to the time when it should be sown, and the kind of
                            soil most suitable for it.
                        Having observed in some of the papers, published in this City, that you recieved a smal parcel of the same
                            kind of wheat, last Year, I take the Liberty of requesting you to inform me, whether you sowed it last fall or this spring
                            and what prospect of success you have of its answering in this Country. Your information on this subject will be
                            thankfully acknowledged by—
                  Sir, Your friend & Humble Servt.
                        
                            John Keemle 
                     
                     No. 33. North 4th. Street.
                        
                    